EXECUTION COPY


AMENDMENT NO. 1
AMENDMENT NO. 1, dated as of March 4, 2016 (this “Amendment No. 1”), among Yum!
Brands, Inc. (the “Borrower”), the Guarantors, the existing Lenders (the
“Existing Lenders”) under, and as defined in, the Credit Agreement (as
hereinafter defined), the 2016 New Lender and Goldman Sachs Bank USA, as
administrative agent (the “Administrative Agent”).
WHEREAS, reference is hereby made to the Term Loan Credit Agreement, dated as of
December 8, 2015 (as amended, restated, amended and restated, supplemented,
extended, refinanced or otherwise modified prior to giving effect to this
Amendment No. 1, the “Credit Agreement”), among the Borrower, the Lenders party
thereto and the Administrative Agent;
WHEREAS, as of the date hereof, the Borrower, the Administrative Agent and the
Existing Lenders desire to amend the Credit Agreement pursuant to amendments
authorized by Section 10.02(b) of the Credit Agreement to (i) permit the
borrowing of the 2016 New Loan (as hereinafter defined) pursuant to this
Amendment No. 1 and the Amended Credit Agreement (as hereinafter defined) and to
designate such 2016 New Loan as a “Loan” for all purposes under the Credit
Agreement and (ii) make the other modifications set forth herein;
WHEREAS, the Borrower desires to obtain the 2016 New Loan in an aggregate
principal amount of $500,000,000 in a single Borrowing to be provided, in its
entirety, by the 2016 New Lender (and not, for the avoidance of doubt, by any
other Lender);
WHEREAS, the 2016 New Loan shall have the same terms and conditions as those
applicable to the Loans borrowed prior to the Amendment No. 1 Effective Date
(the “Existing Loans”) and the 2016 New Loan and the Existing Loans shall
constitute a single class of Loans under the Amended Credit Agreement (as
hereinafter defined);
WHEREAS, the 2016 New Lender has agreed to provide the 2016 New Loan upon the
receipt of a 2016 New Loan Borrowing Request (as hereinafter defined) and in
accordance with the terms and conditions set forth in this Amendment No. 1 and
in the Amended Credit Agreement; and
WHEREAS, pursuant to Section 10.02(b) of the Credit Agreement, the consent of
each Lender (excluding, for the avoidance of doubt, the 2016 New Lender) is
required for the effectiveness of the amendments to the Credit Agreement set
forth in this Amendment No. 1, and each such Lender has agreed to consent to
such amendments;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Section 1. Defined Terms; References. (a) Unless otherwise specifically defined
herein, each term used herein which is defined in the Amended Credit Agreement
has the meaning assigned to such term in the Amended Credit Agreement. The rules
of construction and other interpretive provisions specified in Sections 1.02,
1.03 and 1.04 of the Amended Credit Agreement shall apply to this Amendment No.
1, including terms defined in the preamble and recitals hereto.
(b)    As used in this Amendment No. 1, the following terms have the meanings
specified below:




--------------------------------------------------------------------------------






“Amended Credit Agreement” shall mean the Credit Agreement, as amended by this
Amendment No. 1.
“Amendment No. 1” shall have the meaning provided in the preamble hereto.
“Amendment No. 1 Effective Date” shall have the meaning provided in Section 8
hereof.
“2016 New Lender” shall mean Wells Fargo Bank, National Association.
“2016 New Loan” shall have the meaning provided in Section 2 hereof.
“2016 New Loan Borrowing Request” shall have the meaning provided in Section 2
hereof.
“2016 New Loan Commitment” shall mean the amount set forth opposite the 2016 New
Lender’s name on Schedule 1 to this Amendment No. 1 as the 2016 New Lender’s
“2016 New Loan Commitment”. The principal amount of the 2016 New Loan Commitment
as of the Amendment No. 1 Effective Date is $500,000,000.
Section 2. 2016 New Loan.
(a)    To request the 2016 New Loan, the Borrower shall deliver to the
Administrative Agent a duly completed and executed Borrowing Request in the form
of Exhibit A (the “2016 New Loan Borrowing Request”) in accordance with Section
2.03 of the Amended Credit Agreement and subject to the terms and conditions set
forth herein and in the Amended Credit Agreement, the 2016 New Lender (and, for
the avoidance of doubt, no other Lender) shall make a loan (the “2016 New Loan”)
to the Borrower in accordance with this Section 2(a) and the applicable
provisions of the Amended Credit Agreement by delivering to the Administrative
Agent immediately available funds in an amount equal to the 2016 New Loan
Commitment.
(b)    For the avoidance of doubt, the Existing Loans and the 2016 New Loan
shall constitute a single class of Loans under the Amended Credit Agreement and
the Existing Loans and the 2016 New Loan shall be deemed to be part of the same
Borrowing.
Section 3. Amendment; Borrowing on Amendment No. 1 Effective Date. (a) Each of
the parties hereto agrees that, effective on the Amendment No. 1 Effective Date
and prior to the borrowing of the 2016 New Loan, the Credit Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit B hereto.
(b)    With effect from the effectiveness of this Amendment No. 1, the 2016 New
Loan, when made, shall constitute, for all purposes of the Amended Credit
Agreement, a Loan made pursuant to the Amended Credit Agreement and the 2016 New
Lender shall constitute, for all purposes of the Amended Credit Agreement, a
Lender thereunder.
(c)    Unless previously terminated, the 2016 New Loan Commitment provided for
hereunder shall terminate on the earliest of (x) the date on which the 2016 New
Loan is borrowed pursuant to Section 2.02 of the Amended Credit Agreement, (y)
the date that is 10 Business Days following the Amendment No. 1 Effective Date
and (z) the ChinaCo Spin Effective Date.


2

--------------------------------------------------------------------------------




Section 4. Effect of Amendment; Reaffirmation; Etc. Except as expressly set
forth herein or in the Amended Credit Agreement, this Amendment No. 1 shall not
by implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Credit
Agreement or under any other Loan Document and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Without
limiting the foregoing, (i) each Loan Party acknowledges and agrees that each
Loan Document to which it is a party is hereby confirmed and ratified and shall
remain in full force and effect according to its respective terms (in the case
of the Credit Agreement, as amended hereby) and (ii) each Guarantor hereby
confirms and ratifies its continuing unconditional obligations as Guarantor
under the Guarantee Agreement with respect to all of the Obligations (including,
for the avoidance of doubt, the 2016 New Loan, when borrowed). On and as of the
Amendment No. 1 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and each other similar
reference, and each reference in any other Loan Document to “the Credit
Agreement”, “thereof”, “thereunder”, “therein” or “thereby” or any other similar
reference to the Credit Agreement shall refer to the Credit Agreement as amended
hereby.
Section 5. Representations of Loan Parties. The Borrower hereby represents and
warrants that, immediately prior to and immediately after giving effect to the
transactions contemplated by this Amendment No. 1:
(a)    the representations and warranties of the Company set forth in the
Amended Credit Agreement shall be true and correct (or, in the case of any
representation or warranty not qualified as to materiality, true and correct in
all material respects) on and as of the Amendment No. 1 Effective Date, except
to the extent that any such representations and warranties expressly relate to
an earlier date in which case any such representations and warranties shall be
true and correct (or, in the case of any such representation or warranty not
qualified as to materiality, true and correct in all material respects) at and
as of such earlier date; and
(b)    at the time of and immediately after giving effect to the Amendment No. 1
Effective Date, no Default shall have occurred and be continuing and, solely in
the event that any amounts remain outstanding or any commitments remain in place
under the Existing Credit Agreement, no “Default” or “Event of Default” shall
have occurred and be continuing under the Existing Credit Agreement.
Section 6. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
Section 7. Counterparts. This Amendment No. 1 may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment No. 1
by facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Amendment No. 1.


3

--------------------------------------------------------------------------------




Section 8. Effectiveness. This Amendment No. 1, and the commitment of the 2016
New Lender to make the 2016 New Loan, shall become effective on the date (the
“Amendment No. 1 Effective Date”) when each of the following conditions shall
have been satisfied:
(a)    the Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Amendment No. 1 signed on behalf
of such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Amendment No. 1;
(b)    the Administrative Agent shall have received a favorable written opinion
of (i) Mayer Brown LLP, U.S. Counsel for the Loan Parties, and (ii) K&L Gates
LLP, special North Carolina counsel to the Company, each dated the Amendment No.
1 Effective Date and in form and substance reasonably satisfactory to the
Administrative Agent; the Borrower hereby requests such counsel to deliver such
opinion;
(c)    the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower (such
evidence of good standing to be limited to the good standing of the Borrower in
the Borrower’s jurisdiction of organization), the authorization of the
Transactions and any other legal matters relating to the Borrower, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent, the 2016 New Lender and their respective counsel;
(d)    the Administrative Agent shall have received all fees (including the
upfront fees payable to the 2016 New Lender) and other amounts due and payable
on or prior to the Amendment No. 1 Effective Date, including to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder;
(e)    the Borrower shall have executed and delivered to the 2016 New Lender a
promissory note payable to such Lender; and
(f)    the 2016 New Lender shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including information
required under the Act.
[SIGNATURE PAGES FOLLOW]


4

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.
YUM! BRANDS, INC.,
By:
 
 
Name:
 
Title:



[GUARANTOR]1 
By:
 
 
Name:
 
Title:

































































_________________________
1Signatures of each Guarantor to be provided.




[Signature Page to Amendment No. 1]




5

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
By:
 
 
Name:
 
Title:





6

--------------------------------------------------------------------------------






CITIBANK, N.A.,
By:
 
 
Name:
 
Title:









7

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, individually and as Administrative Agent,
By:
 
 
Name:
 
Title:









8

--------------------------------------------------------------------------------




2016 New Lender:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as the 2016 New Lender
 
By
 
 
Name:
 
Title:
 





9

--------------------------------------------------------------------------------










Schedule 1
2016 New Loan Commitment
Lender
2016 New Loan Commitment
Wells Fargo Bank, National Association
$500,000,000







--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF] 2016 NEW LOAN BORROWING REQUEST
Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com


Goldman Sachs Bank USA
200 West Street
New York, New York 10282-2198
Attention: Aaron Peyton
[DATE]
Re:    2016 New Loan Borrowing Request
Ladies and Gentlemen:
Reference is made to the Term Loan Credit Agreement dated as of December 8, 2015
(as amended by Amendment No. 1, dated as of March 4, 2016 and as further
amended, supplemented or otherwise modified time to time, the “Credit
Agreement”), among Yum! Brands, Inc. (the “Borrower”), the Lenders from time to
time party thereto and Goldman Sachs Bank USA, as administrative agent for the
Lenders. Each capitalized term used but not defined herein shall have the
meaning assigned to it in the Credit Agreement or Amendment No. 1 as the context
requires.
The Borrower hereby gives you notice pursuant to Section 2(a)(i) of Amendment
No. 1 that it requests the 2016 New Loan under the Credit Agreement to be
provided, in its entirety, by the 2016 New Lender (and not, for the avoidance of
doubt, by any other Lender), and in that connection sets forth below the terms
on which such 2016 New Loan is requested to be made:
(a)    Such 2016 New Loan shall be in an aggregate principal amount equal to
$500,000,000;
(b)    the date of such borrowing shall be [Ÿ]2;


_________________________


2To be during the 2016 Availability Period. The date of any Borrowing must be a
Business Day and (a) in the case of LIBOR Borrowing, three Business Days after
the date of this Borrowing Request if this request is submitted by 1:00 p.m.,
Local Time, and the next Business Day thereafter if this request is submitted
after 1:00 p.m., Local Time and (b) in the case of an ABR Borrowing, the date of
this Borrowing Request if this request is submitted by 1:00 p.m., Local Time,
and the next Business Day thereafter if this request is submitted after 1:00
p.m., Local Time.






--------------------------------------------------------------------------------






(c)    such Borrowing shall be [an ABR Borrowing][a LIBOR Borrowing];
(d)    [if such Borrowing is a LIBOR Borrowing,] the initial Interest Period for
such Borrowing shall have a [    ] duration3; and


(e)    the location and number of the Borrower’s account to which funds are to
be disbursed4.
The Borrower hereby represents and warrants that on the date of this 2016 New
Loan Borrowing Request and on the date of the related Borrowing, the conditions
to lending specified in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement have been satisfied.


[Signature page follows]










































































_________________________


3Irregular Interest Period to be included, such that the LIBOR contract will
expire on April 4, 2016.
4Such account is to comply with the requirements of Section 2.08 of the Credit
Agreement.






--------------------------------------------------------------------------------






Very truly yours,
Yum! Brands, Inc.,
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------








EXHIBIT B
[Amendments to Credit Agreement attached]










--------------------------------------------------------------------------------






EXHIBIT A


[FORM OF] 2016 NEW LOAN BORROWING REQUEST
Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Email: gsd.link@gs.com


Goldman Sachs Bank USA
200 West Street
New York, New York 10282-2198
Attention: Aaron Peyton
[DATE]
Re:    2016 New Loan Borrowing Request
Ladies and Gentlemen:
Reference is made to the Term Loan Credit Agreement dated as of December 8, 2015
(as amended by Amendment No. 1, dated as of March 4, 2016 and as further
amended, supplemented or otherwise modified time to time, the “Credit
Agreement”), among Yum! Brands, Inc. (the “Borrower”), the Lenders from time to
time party thereto and Goldman Sachs Bank USA, as administrative agent for the
Lenders. Each capitalized term used but not defined herein shall have the
meaning assigned to it in the Credit Agreement or Amendment No. 1 as the context
requires.
The Borrower hereby gives you notice pursuant to Section 2(a)(i) of Amendment
No. 1 that it requests the 2016 New Loan under the Credit Agreement to be
provided, in its entirety, by the 2016 New Lender (and not, for the avoidance of
doubt, by any other Lender), and in that connection sets forth below the terms
on which such 2016 New Loan is requested to be made:
(a)    Such 2016 New Loan shall be in an aggregate principal amount equal to
$500,000,000;
(b)    the date of such borrowing shall be [Ÿ]2;






__________________________


2To be during the 2016 Availability Period. The date of any Borrowing must be a
Business Day and (a) in the case of LIBOR Borrowing, three Business Days after
the date of this Borrowing Request if this request is submitted by 1:00 p.m.,
Local Time, and the next Business Day thereafter if this request is submitted
after 1:00 p.m., Local Time and (b) in the case of an ABR Borrowing, the date of
this Borrowing Request if this request is submitted by 1:00 p.m., Local Time,
and the next Business Day thereafter if this request is submitted after 1:00
p.m., Local Time.




--------------------------------------------------------------------------------






(c)    such Borrowing shall be [an ABR Borrowing][a LIBOR Borrowing];
(d)    [if such Borrowing is a LIBOR Borrowing,] the initial Interest Period for
such Borrowing shall have a [    ] duration3; and


(e)    the location and number of the Borrower’s account to which funds are to
be disbursed4.
The Borrower hereby represents and warrants that on the date of this 2016 New
Loan Borrowing Request and on the date of the related Borrowing, the conditions
to lending specified in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement have been satisfied.


[Signature page follows]










































































_________________________


3Irregular Interest Period to be included, such that the LIBOR contract will
expire on April 4, 2016.
4Such account is to comply with the requirements of Section 2.08 of the Credit
Agreement.






--------------------------------------------------------------------------------










Very truly yours,


Yum! Brands, Inc.,






By:                    
Name:
Title:






--------------------------------------------------------------------------------








EXHIBIT B


[Amendments to Credit Agreement attached]








--------------------------------------------------------------------------------












EXECUTION VERSION


TERM LOAN CREDIT AGREEMENT
dated as of
December 8, 2015
as amended as of March 4, 2016
among
YUM! BRANDS, INC.,
The Lenders Party Hereto
and
GOLDMAN SACHS BANK USA
as Administrative Ag
CITIBANK, N.A.

and
JPMORGAN CHASE BANK, N.A.
as Syndication Agents,
WELLS FARGO BANK, NATIONAL ASSOCIATION**
as Documentation Agent




















*From and including the Amendment No. 1 Effective Date, JPMorgan Chase Bank,
N.A. shall act as a
Lead Arranger and Bookrunner, in place of J.P. Morgan Securities LLC.
**From and including the Amendment No. 1 Effective Date, Wells Fargo Bank,
National Association
shall act as a Documentation Agent and Wells Fargo Securities, LLC shall act as
a Lead Arranger and
Bookrunner.






--------------------------------------------------------------------------------






and


GOLDMAN SACHS BANK USA,
J.P. MORGAN SECURITIES LLC,*
and
CITIGROUP GLOBAL MARKETS INC.
and
WELLS FARGO SECURITIES, LLC**
as Lead Arrangers and Bookrunners


                                                    






2

--------------------------------------------------------------------------------








TABLE OF CONTENTS
PAGE
Article 1
Definitions


Section 1.01. Defined Terms     1
Section 1.02. Classification of Loans and Borrowings     2526
Section 1.03. Terms Generally     2526
Section 1.04. Accounting Terms; GAAP     2627


Article 2
The Credits


Section 2.01. Commitments     2628
Section 2.02. Loans and Borrowings     2728
Section 2.03. Requests for Borrowings     2729
Section 2.04. Competitive Bid Procedure     2829
Section 2.05. [Intentionally Omitted]     3032
Section 2.06. [Intentionally Omitted]     3032
Section 2.07. [Intentionally Omitted]     3032
Section 2.08. Funding of Borrowings     3032
Section 2.09. Interest Elections     3132
Section 2.10. Termination, Reduction and Extension of Commitments     3234
Section 2.11. Repayment of Loans; Evidence of Debt     3435
Section 2.12. Prepayment of Loans     3536
Section 2.13. Fees     3637
Section 2.14. Interest     3638
Section 2.15. Alternate Rate of Interest; Illegality     3739
Section 2.16. Increased Costs     3839
Section 2.17. Break Funding Payments     3940
Section 2.18. Taxes     4041
Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Setoffs    
4344
Section 2.20. Mitigation Obligations; Replacement of Lenders     4446
Section 2.21. [Intentionally Omitted]     4547
Section 2.22. [Intentionally Omitted]     4547
Section 2.23. Defaulting Lenders     4547


Article 3
Representations and Warranties


Section 3.01. Organization; Powers     4647
Section 3.02. Authorization; Enforceability     4647
Section 3.03. Governmental Approvals; No Conflicts     4648
Section 3.04. Financial Condition; No Material Adverse Change     4648
Section 3.05. Properties     4748
Section 3.06. Litigation and Environmental Matters     4748


i

--------------------------------------------------------------------------------






Section 3.07. Compliance with Laws and Agreements     4849
Section 3.08. Investment Company Status     4849
Section 3.09. Taxes     4849
Section 3.10. ERISA     4849
Section 3.11. Disclosure     4850
Section 3.12. Subsidiary Guarantors     4850


Article 4
Conditions


Section 4.01. Effective Date     4950
Section 4.02. Each Credit Event     5051
Article 5
Affirmative Covenants
Section 5.01. Financial Statements and Other Information     5052
Section 5.02. Notices of Material Events     5254
Section 5.03. Existence; Conduct of Business     5354
Section 5.04. Payment of Obligations     5354
Section 5.05. Maintenance of Properties; Insurance     5355
Section 5.06. Books and Records; Inspection Rights     5355
Section 5.07. Compliance with Laws     5355
Section 5.08. Use of Proceeds     5455


Article 6
Negative Covenants


Section 6.01. Subsidiary Indebtedness     5455
Section 6.02. Liens     5456
Section 6.03. Fundamental Changes     5557
Section 6.04. OFAC/FCPA     5658
Section 6.05. Hedging Agreements     5658
Section 6.06. [Intentionally omitted]     5658
Section 6.07. Transactions with Affiliates     5658
Section 6.08. Issuances of Equity Interests by Principal Domestic
Subsidiaries     5758
Section 6.09. Leverage Ratio     5759
Section 6.10. Fixed Charge Coverage Ratio     5759
Section 6.11. Sale and Lease-Back Transactions     5759
Section 6.12. Equity Payments     5859




ii

--------------------------------------------------------------------------------






Article 7
Events Of Default


Section 7.01. Events of Default     5860
Section 7.02. Exclusion of Immaterial Subsidiaries     6062


Article 8
The Administrative Agent


Article 9
[Intentionally Omitted]


Article 10
Miscellaneous


Section 10.01. Notices     6466
Section 10.02. Waivers; Amendments     6567
Section 10.03. Expenses; Indemnity; Damage Waiver     6668
Section 10.04. Successors and Assigns     6769
Section 10.05. Survival     7173
Section 10.06. Counterparts; Integration; Effectiveness     7173
Section 10.07. Severability     7274
Section 10.08. Right of Setoff     7274
Section 10.09. Governing Law; Jurisdiction; Consent to Service of Process    
7274
Section 10.10. WAIVER OF JURY TRIAL     7375
Section 10.11. Headings     7375
Section 10.12. Confidentiality     7375
Section 10.13. Interest Rate Limitation     7476
Section 10.14. Judgment Currency     7476
Section 10.15. USA Patriot Act     7577
Section 10.16. [Intentionally Omitted]     7577
Section 10.17. No Fiduciary Duty     7577




iii

--------------------------------------------------------------------------------










CREDIT AGREEMENT dated as of December 8, 2015, as amended as of the Amendment
No. 1 Effective Date, among YUM! BRANDS, INC., the LENDERS party hereto and
GOLDMAN SACHS BANK USA, as Administrative Agent.
The parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“2016 Availability Period” shall mean the period beginning on the Amendment No.
1 Effective Date and ending on the earlier to occur of (x) the date that is 10
Business Days following the Amendment No. 1 Effective Date and (y) the ChinaCo
Spin Effective Date.
“2016 New Lender” shall have the meaning assigned to such term in Amendment No.
1.
“2016 New Loan” shall have the meaning assigned to such term in Amendment No. 1.
“2016 New Loan Borrowing Request” shall have the meaning assigned to such term
in Amendment No. 1.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” means any Person, property, business or asset acquired (or,
as applicable, proposed to be acquired) by the Company or a Subsidiary pursuant
to a Permitted Acquisition.
“Act” has the meaning assigned to such term in Section 10.15.
“Adjusted EBITDA” means, for any period, the Consolidated EBITDA of the Company
for such period, adjusted (a) to include (to the extent not otherwise included)
the Consolidated EBITDA of any Acquired Business acquired during such period
(and, solely for purposes of determining whether a proposed acquisition is a
Permitted Acquisition pursuant to clause (d) of the definition of the term
“Permitted Acquisition”, any Acquired Business that, at the time of calculation
of Adjusted EBITDA for such purpose, has been acquired subsequent to the end of
such period and prior to such time as well as that proposed to be acquired)
pursuant to a Permitted Acquisition and not subsequently sold, transferred or
otherwise disposed of during such period (or, solely










1




--------------------------------------------------------------------------------










for purposes of determining whether a proposed acquisition is a Permitted
Acquisition, subsequent to the end of such period and prior to such time), based
on the actual Consolidated EBITDA of such Acquired Business for such period
(including the portion thereof attributable to such period prior to the date of
acquisition of such Acquired Business) and (b) to exclude the Consolidated
EBITDA of any Sold Business sold, transferred or otherwise disposed of during
such period (and, solely for purposes of determining whether a proposed
acquisition is a Permitted Acquisition pursuant to clause (d) of the definition
of the term “Permitted Acquisition”, any Sold Business that, at the time of
calculation of Adjusted EBITDA for such purpose, has been sold, transferred or
otherwise disposed of subsequent to the end of such period and prior to such
time), based on the actual Consolidated EBITDA of such Sold Business for such
period (including the portion thereof attributable to such period prior to the
date of sale, transfer or disposition of such Sold Business). For purposes of
calculating Adjusted EBITDA for any period, the portion of the Consolidated
EBITDA of any Acquired Business that is to be included in Adjusted EBITDA for
such period that is attributable to the period prior to the date of acquisition
of such Acquired Business shall be determined as though all net income of such
Acquired Business for such period was distributed to the holders of the Equity
Interests of such Acquired Business ratably.
“Adjusted LIBO Rate” means with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to the LIBO Rate for U.S. Dollars for such Interest Period.
“Administrative Agent” means GS Bank, in its capacity as administrative agent
for the Lenders hereunder. Unless the context requires otherwise, the term
“Administrative Agent” shall include any Affiliate of GS Bank through which GS
Bank shall perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Term Loan Credit Agreement as amended as of the Amendment
No. 1 Effective Date and as further modified, supplemented, amended, restated
(including any amendment and restatement hereof), extended or renewed from time
to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the New York Fed Bank Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate that would be
applicable to a LIBOR Loan with an interest period of one month commencing on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%. For purposes of clause (c) above, the Adjusted LIBO Rate
on any day shall be based on the rate per annum appearing on the ICE LIBOR USD
page of the Reuters




2




--------------------------------------------------------------------------------






screen displaying the London interbank offered rate administered by the ICE
Benchmark Administration (or on any successor or substitute screen provided by
Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to U.S. Dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, on such day for
deposits in U.S. Dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the New York Fed Bank
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the new York Fed Bank Rate or
the Adjusted LIBO Rate, respectively.
“Amendment No. 1” means that certain Amendment No. 1 to this Agreement dated as
of March 4, 2016 among the Borrower, the Guarantors party thereto, the Lenders
party thereto and the Administrative Agent.
“Amendment No. 1 Effective Date” has the meaning assigned to such term in
Amendment No. 1.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any commitment Fees
payable hereunder, LIBOR Loan or ABR Loan, as the case may be, the applicable
rate per annum set forth below under the caption “Commitment Fee”, “LIBO Rate
Spread” or “ABR Spread”, as the case may be, as determined in the manner set
forth below based upon the ratings by Moody’s and S&P, respectively, applicable
on such date to the Index Debt.
Category
Index Debt Ratings (Moody’s/S&P)
Commitment Fee (basis points)
LIBO Rate Spread (basis points) applicable to Loans prior to the Second
Extension Date
ABR Spread (basis points) applicable to Loans prior to the Second Extension Date
LIBO Rate Spread (basis points) applicable to Loans following the Second
Extension Date
ABR Spread (basis points) applicable to Loans following the Second Extension
Date
1
A3 / A-
10.0
100.0
0.0
200.0
100.0
2
Baa1 / BBB+
12.5
112.5
12.5
212.5
112.5
3
Baa2 / BBB
17.5
125.0
25.0
225.0
125.0
4
Baa3 / BBB-
22.5
150.0
50.0
250.0
150.0
5
≤ Ba1 / BB+
25.0
175.0
75.0
275.0
175.0



    
















3




--------------------------------------------------------------------------------








“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBOR Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Company and its
Included Subsidiaries that are (or would be) set forth in a consolidated
statement of cash flows of the Company for such period prepared in accordance
with GAAP (except for the exclusion of Excluded Subsidiaries) and (b) Capital
Lease Obligations incurred by the Company and its Included Subsidiaries during
such period; provided that consideration paid for Permitted Acquisitions shall
not be construed to constitute Capital Expenditures.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof Effective
Date), of Equity Interests representing more than 30% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Company; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Company by Persons who were neither (i) nominated
by the board of directors of the Company nor (ii) appointed by directors so
nominated; or (c) the acquisition of direct or indirect Control of the Company
by any Person or group.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of Section
2.16(b), by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the
Effective Date that would be complied with by similarly situated banks acting
reasonably; provided, however, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in








6




--------------------------------------------------------------------------------








each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, promulgated or issued.
“Change in Tax Law” means the occurrence, after the Effective Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty,
(b)    any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or
(c)    the making or issuance of any request, rule, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“ChinaCo Spin Effective Date” means the effective date of the transaction under
which Yum! China is spun off and the Company splits into two separate publicly
traded companies pursuant to the Company’s announcement and press release dated
October 20, 2015 regarding such transaction.
“CLO” has the meaning assigned to such term in Section 10.04.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means with respect to each Lender, the commitment of such Lender to
make Loans to the Borrower hereunder. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, as amended by Amendment No. 1. The
aggregate amount of the Commitments (i) as of the Effective Date was
US$1,500,000,000 and (ii) as of the Amendment No. 1 Effective Date is
US$1,500,000,0002,000,000,000.
“Commitment Period End Date” means the date occurring three months after the
Effective Date.
“Company” means Yum! Brands, Inc., a North Carolina corporation.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
“Competitive Loan” means a Loan that is made pursuant to a Competitive Bid
Request.
“Consenting Lender” has the meaning set forth in Section 2.10(d).


    














7




--------------------------------------------------------------------------------








“Documentation Agent” means, from and including the Amendment No. 1 Effective
Date, Wells Fargo Bank, National Association in its capacity as a documentation
agent in respect of the credit facilities established hereunder.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the presence, management, Release or threatened Release of any hazardous or
toxic substances or wastes or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental compliance,
investigation or remediation, fines, penalties or indemnities), of the Company
or any Subsidiary directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
“Equity Issuance” means the issuance of any Equity Interests (excluding
issuances pursuant to employee stock plans or other benefit or employee
incentive arrangements).
“Equity Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


    














11




--------------------------------------------------------------------------------








designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.18(a), (d) Taxes attributable to such Lender’s failure to comply with
Section 2.18(d), except to the extent that such failure resulted from a Change
in Tax Law after the date such Lender first becomes a party to any Loan Document
which rendered such Lender no longer legally entitled to deliver the form, forms
or other documentation required by Section 2.18(d) or otherwise ineligible for
an exemption from, or reduced rate of, withholding and (e) any Taxes imposed
under FATCA.
“Existing Credit Agreement” means the Credit Agreement dated as of March 22,
2012 among the Borrower, the lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Extension Date” has the meaning set forth in Section 2.10(e).
“Facility” means the term loan credit facility made available to the Borrower
pursuant to this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement and any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any applicable intergovernmental agreement entered into between the United
States and any other Governmental Authority in connection with the
implementation of the foregoing and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any such intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
New York Fed based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the New York Fed shall set forth
on its public website from time to time) and published on the next succeeding
Business Day by the New York Fed as an overnight bank funding rate (from and
after such date as the New York Fed shall commence to publish such composite
rate).
“Fee Letter” means the fee letter, dated as of the date hereofEffective Date,
among the Borrower, the Administrative Agent and the Lead Arrangers, as amended
by the Amended and Restated Fee Letter, dated as of the Amendment No. 1
Effective Date and as further amended, supplemented or otherwise modified from
time to time.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“First Extension Date” has the meaning assigned to such term in Section 2.10(e).
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i)
Consolidated EBITDAR of the Company for such period minus Capital Expenditures


    












13




--------------------------------------------------------------------------------








refinance, replace, renew or extend the Existing Credit Agreement or, if such
indebtedness is rated by neither Moody’s nor S&P, then (b) senior unsecured,
long-term indebtedness for borrowed money of the Company that is not guaranteed
by any other Person or subject to any other credit enhancement (regardless of
whether there is any such indebtedness outstanding).
“Initial Borrowing” has the meaning assigned to such term in Section 4.02(c).
“Initial Borrowing End Date” has the meaning assigned to such term in Section
4.02(c).
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.09.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.
“Interest Period” means (a) with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months (or,
(x) solely in the case of the Initial Borrowing, six months and (y) solely in
the case of the initial Borrowing of the 2016 New Loan, such other number of
days as may be agreed among the 2016 New Lender, the Administrative Agent and
the Borrower) thereafter, as the Borrower may elect and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than one day or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a LIBOR Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a LIBOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date










16




--------------------------------------------------------------------------------








on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“IRS” means the U.S. Internal Revenue Service.
“JPMCB” means JPMorgan Chase Bank, N.A.
“Lead Arranger” means each of GS Bank, J.P. Morgan Securities LLC and(provided,
that from and including the Amendment No. 1 Effective Date, JPMorgan Chase Bank,
N.A. shall act as Lead Arranger hereunder; provided, further that the Company
agrees that JPMorgan Chase Bank, N.A. may perform its responsibilities hereunder
through its affiliate J.P. Morgan Securities LLC), Citigroup Global Markets Inc.
and from and including the Amendment No. 1 Effective Date, Wells Fargo
Securities, LLC in its capacity as a lead arranger in respect of the credit
facilities established hereunder.
“Lenders” means the Persons listed on Schedule 2.01, as amended by Amendment No.
1 and as the same may be amended or modified from time to time and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Adjusted EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date).
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
(a) the applicable Screen Rate or (b) if no Screen Rate is available for such
Interest Period, the arithmetic mean (rounded up to four decimal places) of the
rates quoted by the Reference Banks to leading banks in the London interbank
market for the offering of deposits in U.S. Dollars and for a period comparable
to such Interest Period, in each case as of the Specified Time on the Quotation
Day; provided that if any of the aforesaid rates shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Borrowing, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (or, in the case of
a Competitive Loan, the LIBO Rate).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of








17




--------------------------------------------------------------------------------








securities, any purchase option, call or similar right of a third party (other
than any such rights of a financial institution under repurchase agreements
described in clause (d) of the definition of “Permitted Investments” entered
into with such financial institution) with respect to such securities.
“Lien Basket Amount” means, at any time, the sum of (a) the Securitization
Amount at such time in respect of Permitted Securitization Transactions and
Liens arising in connection therewith to the extent not otherwise permitted by
clause (h) of Section 6.02, plus (b) the aggregate principal amount of
obligations (including contingent obligations, in the case of Guarantees or
letters of credit) at such time secured by Liens permitted under clause (i) of
Section 6.02, plus (c) the fair market value of all property sold or transferred
after the Effective Date pursuant to Sale and Lease-Back Transactions permitted
by clause (c) of Section 6.11.
“Loan” means any loan made by a Lender to the Borrower pursuant to this
Agreement.
“Loan Documents” means this Agreement, Amendment No. 1, the Guarantee Agreement,
the Fee Letter and any promissory notes issued pursuant to Section 2.11(e).
“Loan Parties” means the Borrower and the Guarantors.
“Local Time” means New York City time.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Company to perform any of
its obligations under any Loan Document or (c) the rights and remedies available
to the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than (a) the Loans and (b)
Indebtedness owing to the Company or a Subsidiary), or obligations in respect of
one or more Hedging Agreements, of any one or more of the Company and its
Subsidiaries in an aggregate principal amount exceeding $125,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.














18




--------------------------------------------------------------------------------








“Maturity Date” means the date occurring six months after the Effective Date
(the “Original Maturity Date”), as such date may be extended pursuant to Section
2.10(e).
“Maturity Date Extension Request” has the meaning set forth in Section 2.10(de).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means:
(a)    with respect to any sale or other disposition of assets by the Borrower
or any of its Subsidiaries, the excess, if any, of (i) the cash received in
connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any
Indebtedness that is secured by such asset and that is required to be repaid in
connection with the sale thereof (other than Loans), (B) the fees and expenses
incurred by the Borrower or any of its Subsidiaries in connection therewith, (C)
taxes paid or reasonably estimated to be payable in connection with such
transaction and (D) the amount of reserves established by the Borrower or any of
its Subsidiaries in good faith and pursuant to commercially reasonable practices
for adjustment in respect of the sale price of such asset or assets in
accordance with applicable generally accepted accounting principles; provided
that if the amount of such reserves exceeds the amounts charged against such
reserve, then such excess, upon the determination thereof, shall then constitute
Net Cash Proceeds; and provided further, that if the Borrower or any of its
Subsidiaries receives proceeds that would otherwise constitute Net Cash Proceeds
from a sale or other disposition of assets, the Borrower or such Subsidiary may
reinvest, or commit to reinvest, any portion of such proceeds in the business of
the Borrower or any of its Subsidiaries and, in such case, such proceeds shall
only constitute Net Cash Proceeds to the extent not so reinvested (or committed
to be reinvested) within the 90-day period following receipt of such proceeds;
(b)    with respect to any Debt Issuance, the excess, if any, of (i) cash
received by the Borrower and its Subsidiaries in connection with such Debt
Issuance over (ii) the sum of (A) payments made to retire any Indebtedness for
borrowed money that is required to be repaid in connection with such Debt
Issuance (other than the Loans) and (B) the aggregate amount of all Taxes paid
or reasonably estimated to be payable and all underwriting discounts and
commissions and other fees and expenses incurred by the Borrower and its
Subsidiaries in connection with such Debt Incurrence; and
(c)    with respect to any Permitted Securitization Transaction, the excess, if
any, of (i) the aggregate Securitization Amount in respect of such Permitted


    


















19




--------------------------------------------------------------------------------








“Non-Funding Lender” has the meaning set forth in the definition of “Defaulting
Lender”.
“Original Maturity Date” has the meaning set forth in the definition of
“Maturity Date”.means for purposes of a Maturity Date Extension Notice delivered
pursuant to Section 2.10(e), (i) with respect to the First Extension Date, the
date occurring six months after the Effective Date and (ii) with respect to the
Second Extension Date, the date occurring nine months after the Effective Date.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement except for any such taxes imposed in
connection with an assignment (other than an assignment made pursuant to Section
2.20).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the New York Fed as set forth on its public website from time to time) and
published on the next succeeding Business Day by the New York Fed as an
overnight bank funding rate (from and after such date as the New York Fed shall
commence to publish such composite rate).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning set forth in Section 10.04.
“Participant Register” has the meaning set forth in Section 10.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means the acquisition by the Company or a Subsidiary of
the assets of a Person constituting a business unit or any Equity Interests of a
Person; provided that (a) immediately after giving effect thereto no Default
shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in accordance with applicable
laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, (c) in the
case of an acquisition of Equity Interests in a Person, after giving effect to
such acquisition, at least 90% of the Equity Interests in such Person, and any
other Subsidiary resulting from such acquisition, shall be owned directly or
indirectly by the Company or any of its wholly owned Subsidiaries, (d) the
Company and its Subsidiaries are in compliance, on a pro forma basis after
giving effect to such acquisition, with the covenants contained in Sections 6.09
and 6.10 recomputed as of the last day of the most recently ended fiscal quarter
of the Company for which












21




--------------------------------------------------------------------------------








Quotation Day (and if such page is replaced or such service ceases to be
available, another page or service displaying the appropriate rate designated by
the Administrative Agent after consultation with the Company).
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.11.
“Second Extension Date” has the meaning set forth in Section 2.10(e).
“Securitization Amount” means, at any date of determination thereof and in
respect of any Permitted Securitization Transaction, (a) in the case of a
Permitted Securitization Transaction structured as a borrowing of loans secured
by receivables or royalty payments, the outstanding principal amount of
Indebtedness incurred in respect of such Permitted Securitization Transaction
that is secured by such receivables or royalty payments and (b) in the case of a
Permitted Securitization Transaction structured as a sale or other transfer of
receivables or royalty payments (other than a sale or transfer of such
receivables or royalty payments to a Subsidiary), the aggregate amount of cash
consideration received by the Company or any of its Subsidiaries from such sale
or transfer, but only to the extent representing the outstanding equivalent of
principal, capital or comparable interests in respect of such receivables or
royalty payments that remain uncollected at such time and would not be
distributed to the Company or a Subsidiary if such Permitted Securitization
Transactions were to be terminated at such time.
“Securitization Subsidiary” means any Subsidiary that is formed by the Company
or any of its Subsidiaries for the sole purpose of effecting or facilitating a
Permitted Securitization Transaction and that (a) owns no assets other than
receivables, royalty payments and other assets that are related to such
Permitted Securitization Transaction and (b) engages in no business and incurs
no Indebtedness, in each case, other than those related to such Permitted
Securitization Transaction.
“Sold Business” means any Person, property, business or asset sold, transferred
or otherwise disposed of by the Company or any Subsidiary, other than in the
ordinary course of business.
“Specified Currency” has the meaning assigned to such term in Section 10.14.
“Specified Time” means with respect to the LIBO Rate, 11:00 a.m., London time.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the






















26




--------------------------------------------------------------------------------








require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (a) if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereofEffective Date in GAAP or in the application or interpretation
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (b) notwithstanding any other provision contained herein, (i) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Company or any Subsidiary at
“fair value”, as defined therein and (ii) for purposes of determining compliance
with any provision of this Agreement, the determination of whether a lease is to
be treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of proposed Accounting Standards Update - Leases (Topic 840)
issued August 17, 2010, or any successor proposal.
















28




--------------------------------------------------------------------------------








ARTICLE 2
THE CREDITS
Section 2.01. Section 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans denominated in U.S. Dollars to
the Borrower from time to time during the Availability Period (and, in the case
of the 2016 New Lender, during the 2016 Availability Period) in an aggregate
principal amount that will not result in (i) such Lender’s Loans exceeding such
Lender’s Commitment or (ii) the sum of the total Loans extended hereunder plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments. The Loans to be made during the Availability Period shall be
available in up to three drawings, and the 2016 New Loan to be made during the
2016 Availability Period shall be available in a single drawing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Loans borrowed under this Section 2.01 and paid or prepaid may not be
reborrowed.
Section 2.02. Loans and Borrowings. (a) EachExcept as set forth in Amendment No.
1, each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
(b)    Subject to Section 2.15, (i) each Borrowing shall be comprised entirely
of ABR Loans or LIBOR Loans and (ii) each Competitive Borrowing shall be
comprised entirely of LIBOR Loans or Fixed Rate Loans, in each case as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement and shall not result in any increased costs under Section 2.16
or any obligation by the Borrower to make any payment under Section 2.18 in
excess of the amounts, if any, that such Lender would be entitled to claim under
Section 2.16 or 2.18, as applicable, without giving effect to such change in
lending office.
(c)    At the commencement of each Interest Period for any LIBOR Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of US$1,000,000 and not less than US$10,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments. Each Competitive Borrowing
shall be in an aggregate amount that is an integral multiple of US$1,000,000 and
not less than US$10,000,000. Borrowings of more than one Type may be outstanding
at the same














29




--------------------------------------------------------------------------------








time; provided that there shall not at any time be more than a total of 3 LIBOR
Borrowings outstanding.
(d)    [Intentionally Omitted]
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) in the case of a LIBOR
Borrowing, not later than 1:00 p.m., Local Time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 1:00 p.m., Local Time, on the date of the proposed Borrowing. Each
such Borrowing Request or 2016 New Loan Borrowing Request shall be irrevocable
and shall be made by hand delivery or telecopy to the Administrative Agent of a
duly completed and executed Borrowing Request in the form of Exhibit C (or by
telephone notification, confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a duly completed and executed Borrowing Request in the
form of Exhibit C) or, in the case of a Borrowing made on or after the Amendment
No. 1 Effective Date, a 2016 New Loan Borrowing Request.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Sections 2.01 and 2.02:
(i)    the aggregate principal amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day; (iii)the Type
of such Borrowing;
(iv)in the case of a LIBOR Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.
Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
Borrower and, if so rejected, will be of no force or effect. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender that will make a Loan






















30




--------------------------------------------------------------------------------








reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
(d) Mandatory Termination or Reduction of Commitments.
(i)    In the event that the Borrower or any other member of the Consolidated
Group actually receives any Net Cash Proceeds arising from any Permitted
Securitization Transactions, Debt Issuance or Asset Sale, in each case during
the period commencing on the Effective Date and ending on the last day of the
Availability Period, then the Commitments then outstanding shall be
automatically reduced in an amount equal to 100% of such Net Cash Proceeds
(minus the amount of such Net Cash Proceeds required to be applied to prepay
Loans outstanding at such time in accordance with Section 2.12(c)) on the day of
receipt by the Borrower or, as applicable, any other member of the Consolidated
Group of such Net Cash Proceeds. The Borrower shall promptly notify the
Administrative Agent of the receipt by the Borrower, or, as
applicable, any other member of the Consolidated Group, of such Net Cash
Proceeds from any Debt Issuance or Asset Sale, and such notice shall be
accompanied by a reasonably detailed calculation of the Net Cash Proceeds
received.
(ii)    All reductions of the Commitments pursuant to Section 2.10(d)(i) shall
be made ratably to the Lenders’ individual Commitments. For the avoidance of
doubt, Net Cash Proceeds shall first be applied to the prepayment of Loans
outstanding at any time in accordance with Section 2.12(c) and then to the
reduction of Commitments in accordance with 2.10(d)(i).
(e) (i) The Company may, by delivery of a written notice (a “Maturity Date
Extension Notice”) to the Administrative Agent (which shall promptly deliver a
copy to each of the Lenders) not less than 3015 days and not more than 60 days
prior to the
Maturity Date, require the Lenders to extend the Maturity Date for an additional
periodperiods of three months (thean “Extended Maturity Date”); provided that
there shall be no more than one extensiontwo extensions of the Maturity Date
pursuant to this Section. Upon the delivery of the Maturity Date Extension
Notice to the Lenders, (the date of such delivery, the and as of the applicable
Original Maturity Date, (the “First Extension Date” and in case of a second
extension of the Maturity Date, the “Second Extension Date”, each an “Extension
Date”) the Maturity Date shall be extended to the applicable Extended Maturity
Date.
(ii) Notwithstanding the foregoing provisions of this Section 2.10, no extension
of the Maturity Date shall be effective with respect to any Lender unless, (A)
on and as of thesuch Extension Date in respect of such extension, no Event of
Default shall have occurred and be continuing and (B) on or prior to the
applicable Original Maturity Date, the Company shall have paid the extension
fees required under Section 2.13(c).






















36




--------------------------------------------------------------------------------








the period from and including the Effective Date to but excluding the date on
which such Commitment terminates. Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereofEffective Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b) Upfront Fees. The Company agrees to pay to the Administrative Agent, for the
account of each Lender, an upfront fee at the rate set forth in the Fee Letter
on the aggregate amount of the Commitments in effect on the Effective Date,
which fee shall be earned and payable on the Effective Date.


(c) Extension Fees. In the event that thean Extension Date occurs, the Company
agrees to pay to the Administrative Agent, for the account of each Lender, an
extension fee at the rate set forth in the Fee Letter on the aggregate
outstanding principal amount of the Loans of such Lender on the applicable
Original Maturity Date, which fee shall be earned and payable on thesuch
Original Maturity Date.
(d) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(e) All fees payable hereunder shall be paid in U.S. Dollars on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, upfront fees and Extension Fee, to the applicable
Lenders. Fees paid shall not be refundable under any circumstances.
Section 2.14. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(g) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (f) of this Section shall be payable on demand, (ii) in the event of
any repayment or














39




--------------------------------------------------------------------------------








the Company, solely in his capacity as such and not individually, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of Section
4.02.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
(g)    [Intentionally Omitted].
(h)    To the extent requested by not later than five Business Days prior to the
Effective Date, the Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including information
required under the Act.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. The obligations
of the Lenders to make Loans hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 10.02) at
or prior to 3:00 p.m., New York City time, on December 8, 2015 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan
during the Availability Period on the occasion of any Borrowing isand the
obligation of the 2016 New Lender to make the 2016 New Loan during the 2016
Availability Period is, in each case, subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Company set forth in this
Agreement shall be true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) on and as of the date of such Borrowing, except to the extent that any
such representations and warranties expressly relate to an earlier date in which
case any such representations and warranties shall be true and correct (or, in
the case of any such representation or warranty not qualified as to materiality,
true and correct in all material respects) at and as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing and, solely in the event that any
amounts remain outstanding or any commitments remain in place under the Existing
Credit Agreement, no “Default” or “Event of Default” shall have occurred and be
continuing under the Existing Credit Agreement.


























53




--------------------------------------------------------------------------------








(c)    The initial Borrowing under the facility (the “Initial Borrowing”) shall
be made not later than 10 Business Days following the Effective Date (such date,
the “Initial Borrowing End Date”).
(d)    Solely with respect to the 2016 New Loan, the Administrative Agent shall
have received a duly completed and executed 2016 New Loan Borrowing Request.
(e)    Solely with respect to the 2016 New Loan, the Administrative Agent shall
have received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Guarantors (such evidence of good standing to be limited to the
good standing of each Guarantor in such Guarantor’s jurisdiction of
organization), the authorization of the Transactions and any other legal matters
relating to the Guarantors, the Loan Documents or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent, the 2016 New
Lender and their respective counsel.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE 5
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:
Section 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (with sufficient copies for each Lender):
(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of income, cash flows and
shareholders’ equity and comprehensive income as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of recognized national standing (without a qualification, exception
or explanatory paragraph relating to the Company’s ability to continue as a
going concern and without any qualification, exception or explanatory paragraph
as to the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP (identifying in an explanatory
paragraph any material accounting changes); provided that delivery of the
Company’s form 10-K containing the information required to be contained therein
pursuant to the rules and regulations of the Securities and Exchange Commission,
including the financial statements described above reported on by KPMG LLP or
other independent public
















54




--------------------------------------------------------------------------------








accountants of recognized national standing (without a qualification, exception
or explanatory paragraph relating to the Company’s ability to continue as a
going concern and without any qualification, exception or explanatory paragraph
as to the scope of such audit), shall be deemed to satisfy the requirements of
this clause (a);
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its condensed consolidated balance sheet and
related statements of income, cash flows and shareholders’ equity and
comprehensive income as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that delivery of the Company’s Form 10Q,
containing the information
required to be contained therein pursuant to the rules and regulations of the
Securities and Exchange Commission, together with the certificate of a Financial
Officer as described above, shall be deemed to satisfy the requirements of this
clause (b);
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.09 and 6.10 (including any adjustments
necessary to reflect the existence of any Excluded Subsidiaries) and (iii)
stating whether any material change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    promptly after any certificate is delivered to the “Administrative Agent”
under the Existing Credit Agreement pursuant to Section 5.01(d) of such Existing
Credit Agreement (as in effect on the date hereofEffective Date), a copy of such
certificate;
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative














55




--------------------------------------------------------------------------------








Section 6.01. Subsidiary Indebtedness. The Company will not permit the aggregate
principal amount of Indebtedness of its Domestic Subsidiaries (excluding (a) any
Indebtedness of a Domestic Subsidiary owed to the Company or another Domestic
Subsidiary, (b) any Indebtedness of a Guarantor, so long as its Guarantee under
the Guarantee Agreement remains in effect, (c) any Indebtedness of a
Securitization Subsidiary that is included in calculating the Securitization
Amount, (d) any Guarantee by a Domestic Subsidiary of Indebtedness of a Foreign
Subsidiary, if the assets of such Domestic Subsidiary consist solely of
investments in Foreign Subsidiaries and a de minimis amount of other assets and
(e) Indebtedness existing as of the Effective Date and set forth on Schedule
6.01, but including (except as provided in clause (d) above) any Guarantee by a
Domestic Subsidiary (other than a Guarantor) of Indebtedness of any other
Person, including the Company, a Guarantor or a Foreign Subsidiary) at any time
to exceed US$200,000,000.
Section 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any property or asset of the Company or any Domestic
Subsidiary existing on the date hereofEffective Date; provided that (i) such
Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereofEffective Date and refinancings, extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof; provided further that, any such Lien securing obligations in excess of
US$10,000,000 on the date hereofEffective Date shall not be permitted under this
clause (b) unless such Lien is set forth in Schedule 6.02;
(c)    any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereofEffective Date prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d)    Liens on fixed or capital assets (including equipment) hereafter
acquired, constructed or improved by the Company or any Subsidiary; provided
that (i) such security interests secure Indebtedness incurred to finance the
acquisition, construction or improvement of such fixed or capital assets, (ii)
such security interests and the Indebtedness secured thereby are incurred prior
to or within 90 days after such
















58




--------------------------------------------------------------------------------








provided that the foregoing shall not be construed to restrict the conduct of
businesses that are limited to serving the Company and its Subsidiaries and
their respective franchisees and licensees, such as the creation of Subsidiaries
to conduct insurance or inventory purchasing activities for the Company and its
Subsidiaries and their respective franchisees and licensees.
Section 6.04. OFAC/FCPA. The Borrower will not directly, or, to the Borrower’s
knowledge, indirectly use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (i) in any manner that would result in a violation of any
sanctions administered or enforced by the U.S. Department of the Treasury’s
Office of Foreign Assets Control or the U.S. State Department, the United
Nations Security Council, the European Union, Her Majesty’s Treasury by any
Person (including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor, or otherwise) or (ii) in violation of the U.S.
Foreign Corrupt Practices Act of 1977 or any other applicable anti-corruption
law.
Section 6.05. Hedging Agreements. The Company will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement or commodity price
protection agreement or other commodity price hedging arrangement, other than
Hedging Agreements, commodity price protection agreements and other commodity
price hedging arrangements entered into in the ordinary course of business to
hedge or mitigate risks to which the Company or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.
Section 6.06. [Intentionally omitted].
Section 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other material transactions with, any of
its then Affiliates, except (a) in the ordinary course of business for
consideration and on terms and conditions not less favorable to the Company or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties (including pursuant to joint venture agreements entered into after
the Effective Date with third parties that are not Affiliates), (b) transactions
between or among the Company and its wholly owned Subsidiaries or between or
among wholly owned Subsidiaries, in each case not involving any other Affiliate,
(c) the Company may declare and pay dividends with respect to its capital stock
payable solely in additional shares of its capital stock, (d) the Company and
its Subsidiaries may make Equity Payments in respect of any of their respective
Equity Interests, or pursuant to or in accordance with stock option plans or
employee benefit plans for management or employees of the Company and its
Subsidiaries and (e) the foregoing shall not prevent the Company or any
Subsidiary from performing its obligations under agreements existing on the date
hereofEffective Date between the Company or any of its Subsidiaries and any
joint venture of the Company or any of its Subsidiaries in accordance with the
terms of such agreements as in effect on the date


















60




--------------------------------------------------------------------------------








hereofEffective Date or pursuant to amendments or modifications to any such
agreements that are not adverse to the interests of the Lenders.
Section 6.08. Issuances of Equity Interests by Principal Domestic Subsidiaries.
The Company will not permit any Principal Domestic Subsidiary to issue any
additional Equity Interest in such Principal Domestic Subsidiary other than (a)
to the Company, (b) to another Subsidiary in which the Company owns, directly or
indirectly, a percentage interest not less than the percentage interest owned in
the Principal Domestic Subsidiary issuing such Equity Interest, (c) any such
issuance that does not reduce the Company’s aggregate direct and indirect
percentage ownership interest in such Principal Domestic Subsidiary and (d)
issuances of Equity Interests after the date hereofEffective Date which are not
otherwise permitted by the foregoing clauses of this Section, provided that the
aggregate consideration received therefor (net of all consideration paid in
connection with all repurchases or redemptions thereof) does not exceed
US$100,000,000 during the term of this Agreement.
Section 6.09. Leverage Ratio. The Company will not permit the Leverage Ratio as
of any date to exceed 2.75 to 1.0.
Section 6.10. Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters ending
after the Effective Date to be less than 1.40 to 1.00.
Section 6.11. Sale and Lease-Back Transactions. The Company will not, and will
not permit any of its Domestic Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Lease-Back Transaction”), except (a) any Sale
and Lease-Back Transaction consummated within 90 days after the purchase by the
Company or a Domestic Subsidiary of the property or assets (other than assets
acquired pursuant to any Permitted Acquisition) which are the subject of such
Sale and Lease-Back Transaction, (b) any Sale and Lease-Back Transaction between
the Company and any Subsidiary or any Subsidiary and any other Subsidiary and
(c) other Sale and Lease-Back Transactions; provided that any Sale and
Lease-Back Transaction permitted by clause (c) above shall be subject to
compliance with the limitation set forth in the proviso to clause (i) of Section
6.02.
Section 6.12. Equity Payments. The Borrower will not, and will not permit any of
its Subsidiaries to declare or make, or agree to pay or make, directly or
indirectly, any Equity Payment, except the Borrower and its Subsidiaries may
make Equity Payments (i) in the form of dividends or other distributions made to
the Borrower’s or its Subsidiary’s equity holders, which in the case of such
Equity Payments by the Borrower shall be made ratably to the Borrower’s equity
holders and shall be consistent with past practice and in the case of such
Equity Payments by a Subsidiary shall be made ratably (or on a greater than
ratable basis to the Borrower or any Subsidiary) to














61




--------------------------------------------------------------------------------








and each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.
Each party hereto agrees and acknowledges that the Syndication Agents, the
Documentation AgentsAgent and the Lead Arrangers do not have any duties or
responsibilities in their capacities as Syndication Agents, Documentation
AgentsAgent and Lead Arrangers, respectively, hereunder or under any other Loan
Document and shall not have, or become subject to, any liability hereunder in
such capacities, but all such Persons shall have the benefit of the indemnities
provided for hereunder.
The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lead Arrangers, the Syndication Agents, the Documentation AgentsAgent
and the Lenders, and none of the Company or any other Loan Party shall have any
rights as a third party beneficiary of any such provisions other than in respect
of the consent rights set forth above relating to a successor Administrative
Agent.
ARTICLE 9
[INTENTIONALLY OMITTED]
ARTICLE 10
MISCELLANEOUS
Section 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to the Company, to it at Yum! Brands, Inc., P.O. Box 32070,
Louisville, KY 40232, (or, in the case of overnight packages, 1441 Gardiner
Lane, Louisville, KY 40213-1963), Attention of William L. Gathof, Vice President
and Treasurer (Telecopy No. (502) 874-8948);
(ii)    if to the Administrative Agent or to GS Bank, in its capacity as a
Lender, as follows: Goldman Sachs Bank USA c/o Goldman, Sachs & Co. 30 Hudson
Street, 36th Floor Jersey City, NJ 07302, Attention: SBD Operations (Email:
gsd.link@gs.com), with a copy to: Goldman Sachs Bank USA 200 West Street New
York, New York 10282-2198, Attention: Aaron Peyton; and
(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Company; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative










68




--------------------------------------------------------------------------------








modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or (iii)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification.
(c) If, in connection with any proposed waiver, amendment or modification of
this Agreement or any other Loan Document or any provision hereof or thereof,
the consent of one or more of the Lenders whose consent is required is not
obtained, then the Company shall have the right to replace each such
non-consenting Lender with one or more assignees pursuant to Section 2.20(b);
provided that at the time of such replacement, each such assignee consents to
the proposed waiver, amendment or modification.
Section 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Lead Arrangers, the Syndication Agents, the Documentation AgentsAgent and their
respective Affiliates, including the reasonable fees, charges and disbursements
of Davis Polk & Wardwell LLP, counsel for the Administrative Agent and the Lead
Arrangers, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (ii)
all out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
(b) The Company shall indemnify the Administrative Agent, each Syndication
Agent, each Documentation Agent, each Lead Arranger and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or the use of the proceeds therefrom,




















70




--------------------------------------------------------------------------------






SCHEDULE 2.01 To Credit Agreement
COMMITMENTS


Lender
Commitment
Citibank, N.A.
$500,000,000
Goldman Sachs Bank USA
$500,000,000
JPMorgan Chase Bank, N.A.
$500,000,000
Wells Fargo Bank, National Association
$500,000,000
Total
1,500,000,000 2,000,000,000









